 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK x DATE FILED: ~~ Juj-22w
H. CRISTINA CHEN-OSTER, SHANNA :
ORLICH, ALLISON GAMBA, and MARY DE __ : 10-cv-6950 (AT) (RWL)
LUIS, :
ORDER
Plaintiffs,
- against -
GOLDMAN, SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,
Defendants. :
xX

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This order addresses the parties’ dispute regarding the adequacy of Goldman's
responses to Plaintiffs’ RFAs, RFPs and Interrogatories about alternative processes
considered by Goldman. (Dkt. 972, 974.)

Goldman shall answer Plaintiffs’ requests for admission provided Plaintiffs reframe
them as “DEFENDANTS at no time from July 7, 2002 through the present CONSIDERED
any alternative to [the respective process] for which it also CONSIDERED the impact on
or treatment of men and women.” The RFAs may be accompanied by interrogatories
asking Goldman, in the event it denies the respective RFA, to identify any such
alternatives considered. Goldman shall provide its responses within 14 days of service
of the requests. Whether and to what extent additional documents shall be produced will
be addressed depending on Goldman's responses to the RFAs and corresponding

interrogatories.
go

LL
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: February 24, 2020
New York, New York

 

Copies transmitted to all counsel of record.
